The record in this case, in so far as concerns the procedure in the court below and upon appeal, is in the same condition as the record in the case of Independent School District of Emery,61 S.D. 79, 246 N.W. 245. We have, therefore, in this case as in the Emery Case, considered the matter upon its merits.
The trial court in this case granted the prayer of the petition. The appellant attacks the constitutionality of chapter 175, Laws of 1923, under which this proceeding was commenced. We are of the opinion that the appellant's contentions, in so far as the constitutionality of this law is concerned, are fully met and answered in the following decisions of this court. Larsen v. Seneca Independent School District of Faulk County, 50 S.D. 444, 210 N.W. 661; In re Common School District in Highmore Ind. School Dist. of Highmore, Hyde County, 54 S.D. 146, 222 N.W. 690; In re Formation of Common School District, Bowdle, 58 S.D. 538, 237 N.W. 763.
After considering the matter upon its merits, we are of the opinion that the trial court did not abuse the discretion vested in it by the 1923 law, and the order appealed from should be, and is, affirmed.
POLLEY, ROBERTS, WARREN, and RUDOLPH, JJ., concur.
CAMPBELL, P.J., disqualified, and not sitting. *Page 83